216 F.3d 880 (9th Cir. 2000)
THE INTERNATIONAL ASSOCIATION OF INDEPENDENT TANKER OWNERS (INTERTANKO), Plaintiff-Appellant,andUNITED STATES OF AMERICA, Intervenor-Appellant,v.GARY LOCKE, Governor of the State of Washington; CHRISTINE O. GREGOIRE, Attorney General of the State of Washington; BARBARA J. HERMAN, Administrator of the State of Washington Office of Marine Safety; DAVID MACEACHERN,  Prosecutor of Whatcom County; K. CARL LONG, Prosecutor of Skagit County; JAMES H.    KRIDER, Prosecutor of Snohomish County; NORMAN MALENG, Prosecutor of King     County, Defendants-Appellees,andNATURAL RESOURCES DEFENSE COUNCIL; WASHINGTON ENVIRONMENTAL COUNCIL; OCEAN ADVOCATES, Intervenors-Appellees.
No. 97-35010
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed June 20, 2000

1
On remand from the Supreme Court of the United States.


2
Before: Browning and O'Scannlain, Circuit Judges, and Marquez,1 District Judge.

ORDER

3
On June 7, 2000, the Washington State Department of Ecology ("Ecology") filed with the Washington State Code Reviser a notice of Expedited Repeal-Preproposal Statement of Inquiry, proposing to expedite the repeal of the regulations that are the subject of this action.  On June 12, 2000, Ecology suspended enforcement of the regulations at issue pending the adoption of new regulations.


4
Accordingly, the appellees' unopposed Motion to Set Aside Briefing Schedule and Oral Argument and Stay Further Proceedings Pending Rule Repeal is GRANTED.  The order filed May 17, 2000, ordering supplemental briefing and setting an oral argument date, is VACATED, and the matter is WITHDRAWN from the July 19, 2000 Seattle calendar.


5
Further proceedings in this matter are stayed pending filing of a motion to dismissor further order of this court.  The parties shall advise the court concerning the status of the rule repeal process no later than 90 days from the entry of this order.



Notes:


1
 The Honorable Alfredo C. Marquez, Senior Judge, United States District Court for the District of Arizona, sitting by designation.